DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16643910 filed on March 03rd, 2020 in which claims 1-15 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 03/03/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Morris et al. (US Pub. Nº 2016/0032119).

8.	Regarding independent claim 1: Morris et al. disclosed an aqueous ink composition, comprising: 
 	from 60 wt% to 90 wt% water ([0018] - [0027], a tally of the different elements of the ink composition produces a quantity of water from about 32 wt% to 85 wt%); 
 	from 4 wt% to 30 wt% organic co-solvent ([0021] and [0025]; the total amount of organic co-solvent adds up to from 5 wt% to 20 wt%); 
 	from 1 wt% to 6 wt% pigment ([0019] lines 1-2) having a styrene acrylic polymer dispersant associated with a surface of the pigment ([0035], lines 1-2; [0054], lines 1-2; [0069], lines 1-2 and [0084], lines 1-2), the styrene acrylic polymer dispersant having 10a weight average molecular weight from 1,000 Mw to 50,000 Mw ([0086], lines 4-6); and 
 	from 3 wt% to 15 wt% styrene C3-C5 alkyl (meth)acrylic polymer binder ([0020], line 1; [0116], lines 1-3; [0124], lines 1-2 and [0069], lines 1-4) having a weight average molecular weight from 100,000 Mw to 500,000 Mw ([0147], lines 3-5).

9.	Regarding claim 2: Morris et al. disclosed the aqueous ink composition of claim 1, wherein the styrene acrylic polymer 15dispersant has a weight average molecular weight from 4,000 Mw to 30,000 Mw ([0086], lines 4-6) and an acid number from 100 mg/g to 350 mg/g ([0086], lines 1-2).

10.	Regarding claim 3: Morris et al. disclosed the aqueous ink composition of claim 1, wherein the styrene C3-C5 alkyl (meth)acrylic polymer binder is a styrene butyl acrylic polymer binder and has an acid 20number from 5 mg/g to less than 100 mg/g ([0194], lines 1-2).

11.	Regarding claim 4: Morris et al. disclosed the aqueous ink composition of claim 1, wherein the styrene C3-C5 alkyl (meth)acrylic polymer binder has an average particle size from 50 nm to 800 nm ([0152], line 1).

12.	Regarding claim 5: Morris et al. disclosed the aqueous ink composition of claim 1, further comprising from 0.1 wt% to 1.5 wt% of an anionic surfactant ([0022], line 1).

13.	Regarding claim 6: Morris et al. disclosed the aqueous ink composition of claim 5, wherein the anionic surfactant is a phosphate ester of a C10 to C20 alcohol ([0143], lines 1-3).

14.	Claims 7-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Morris et al. (US Pub. Nº 2016/0032119).

15.	Regarding independent claim 7: Morris et al. disclosed a textile printing system ([0001], line 1 and [0236], lines 1-4), comprising: an aqueous ink composition, including: 
 	from 60 wt% to 90 wt% water ([0018] - [0027], a tally of the different elements of the ink composition produces a quantity of water from about 32 wt% to 85 wt%), 
 	from 4 wt% to 30 wt% organic co-solvent ([0021] and [0025]; the total amount of organic co-solvent adds up to from 5 wt% to 20 wt%), 
 	5from 1 wt% to 6 wt% pigment ([0019] lines 1-2) having a styrene acrylic polymer dispersant associated with a surface of the pigment ([0035], lines 1-2; [0054], lines 1-2; [0069], lines 1-2 and [0084], lines 1-2), wherein the styrene acrylic polymer dispersant has a weight average molecular weight from 1,000 Mw to 50,000 Mw ([0086], lines 4-6), and 
 	from 3 wt% to 15 wt% styrene C3-C5 alkyl (meth)acrylic polymer binder ([0020], line 1; [0116], lines 1-3; [0124], lines 1-2 and [0069], lines 1-4) 10having a weight average molecular weight from 100,000 Mw to 500,000 Mw ([0147], lines 3-5); and 
 	a fabric substrate ([0236], lines 1-4).

16.	Regarding claim 8: Morris et al. disclosed the printing system of claim 7, wherein the styrene acrylic polymer dispersant 15has a weight average molecular weight from 4,000 Mw to 30,000 Mw ([0086], lines 4-6) and an acid number from 100 mg/g to 350 mg/g ([0086], lines 1-2).

17.	Regarding claim 9: Morris et al. disclosed the printing system of claim 7, wherein the styrene C3-C5 alkyl (meth)acrylic polymer binder is a styrene butyl acrylic polymer binder and has an acid number from 5 20mg/g to less than 100 mg/g ([0194], lines 1-2).

18.	Regarding claim 10: Morris et al. disclosed the printing system of claim 7, wherein the styrene C3-C5 alkyl (meth)acrylic polymer binder has an average particle size from 50 nm to 800 nm ([0152], line 1).

19.	Regarding claim 11: Morris et al. disclosed the printing system of claim 7, further comprising from 0.1 wt% to 1.5 wt% of a phosphate ester of a C10 to C20 alcohol ([0022], line 1).

20.	Regarding claim 12: Morris et al. disclosed the printing system of claim 7, wherein the fabric substrate is a natural fiber textile substrate ([0236], lines 1-4).

21.	Claims 13 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Morris et al. (US Pub. Nº 2016/0032119).

22.	Regarding independent claim 13: Morris et al. disclosed a method of textile printing ([0001], line 1), comprising ejecting an aqueous ink composition onto a fabric substrate ([0002], lines 1-2 and [0236], lines 1-4), wherein the aqueous ink composition comprises: 
 	from 60 wt% to 90 wt% water ([0018] - [0027], a tally of the different elements of the ink composition produces a quantity of water from about 32 wt% to 85 wt%), 
 	from 4 wt% to 30 wt% organic co-solvent ([0021] and [0025]; the total amount of organic co-solvent adds up to from 5 wt% to 20 wt%), 
 	5from 1 wt% to 6 wt% pigment ([0019] lines 1-2) having a styrene acrylic polymer dispersant associated with a surface of the pigment ([0035], lines 1-2; [0054], lines 1-2; [0069], lines 1-2 and [0084], lines 1-2), wherein the styrene acrylic polymer dispersant has a weight average molecular weight from 1,000 Mw to 50,000 Mw ([0086], lines 4-6), and 
 	from 3 wt% to 15 wt% styrene C3-C5 alkyl (meth)acrylic polymer binder ([0020], line 1; [0116], lines 1-3; [0124], lines 1-2 and [0069], lines 1-4) 10having a weight average molecular weight from 100,000 Mw to 500,000 Mw ([0147], lines 3-5).

23.	Regarding claim 14: Morris et al. disclosed the method of claim 13, wherein the fabric substrate is a natural fiber textile substrate ([0236], lines 1-4).

Claim Rejections - 35 USC § 103
24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


26.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub. Nº 2016/0032119), in view of Kitagawa et al. (US Pub. Nº 2012/0306976).

27.	Regarding claim 15: Morris et al. disclosed the method of claim 13.
 	Morris et al. are silent about further comprising curing the aqueous ink composition on the fabric substrate at a temperature from 130 ºC to 180 ºC for from 1 to 5 minutes.
 	Kitagawa et al. disclosed an aqueous ([0012], line 18) ionic polymer encapsulated pigment ([0045], lines 1-2) ink jet ink composition ([0012], lines 16-17) for printing on fabric ([0012], line 22), further comprising curing the aqueous ink composition on the fabric substrate at a temperature from 130 ºC to 180 ºC for from 1 to 5 minutes ([0118], lines 1-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitagawa et al. with those of Morris et al. by curing the fabric printed with the ink composition at the required temperature and for the required amount of time in order to achieve sufficient curing of the printed fabric as disclosed by Kitagawa et al. in paragraph [0118].

Conclusion
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

29.	Brust et al. (US Pub. Nº 2013/0237661) also disclosed a similar invention. 

30.	Yoshimura et al. (US Pat. Nº 6,171,381) also disclosed a similar invention.

31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
32.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
33.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
34.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853